MEMORANDUM ***
Bikramjit Singh petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal of the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).1 We have jurisdiction under 8 U.S.C. § 1252. Because the BIA adopted the IJ’s decision in its entirety, we review the IJ’s decision. See Abebe v. Gonzales, 432 F.3d 1037, 1040 (9th Cir.2005) (en banc). We review for substantial evidence the IJ’s adverse credibility determination, Cardon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir.2000), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility determination based on Singh’s inconsistent, implausible, and imprecise testimony. See, e.g., Wang v. INS, 352 F.3d 1250, 1257-58 (9th Cir.2003); Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
Because the IJ properly determined that Singh was not credible, Singh fails to demonstrate eligibility for asylum and withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
The IJ properly accorded little weight to Singh’s only corroborating documentary evidence because the document was not authenticated, revealed nothing about Singh’s alleged activities on behalf of Akali Dal Mann, and revealed nothing about any problems Singh might have encountered as a result of his membership in the group. See United States v. Whitworth, 856 F.2d 1268, 1283 (9th Cir.1988). Consequently, no credible evidence indicates that it is more probable than not that Singh will be *546tortured if returned to India. See Farah, 348 F.3d at 1157.
PETITION DENIED.

 ijjig disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, adopted Dec. 10, 1984, Treaty Doc. No. 100-200, 1465 U.N.T.S. 85. The Convention Against Torture is implemented at 8 C.F.R. § 208.18.